     Case 3:20-cv-00611-TWR-DEB Document 46 Filed 12/08/20 PageID.1059 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     TODD E. VERBICK, an individual,                  Case No.: 20-CV-611 TWR (DEB)
12                                     Plaintiff,
                                                        ORDER (1) VACATING HEARING
13     v.                                               AND TAKING MATTERS UNDER
                                                        SUBMISSION WITHOUT ORAL
14     THE MOVEMENT TECHNOLOGY
                                                        ARGUMENT AND (2) GRANTING
       COMPANY, INC., a Washington
15                                                      MOTION TO WITHDRAW AS
       corporation; PREDICTUV
                                                        COUNSEL OF RECORD
16     TECHNOLOGIES, INC., a Delaware
       corporation; PREDICTUV LLC, a
17                                                      (ECF No. 35)
       Delaware limited liability company;
18     KELVIN HILL, an individual; ZSOLT
       CSENDE, an individual; VIVIEN
19
       SZAKACS, an individual;
20     CHRISTOPHER KEIL, an individual;
       NIALL LAWLOR, an individual;
21
       GERRY LAWLOR, an individual; ROB
22     GRINNELL, an individual; and DOES 1
       to 100,
23
                                   Defendants.
24
25
26          Presently before the Court is Counsel Craig P. Alexander’s Motion to Withdraw as
27    Counsel of Record for Specially Appearing Defendants, The Movement Technology
28    Company, Inc., Vivien Szakacs, Kelvin Hill, Christopher Kiel, Predictuv LLC, and

                                                    1
                                                                            20-CV-611 TWR (DEB)
     Case 3:20-cv-00611-TWR-DEB Document 46 Filed 12/08/20 PageID.1060 Page 2 of 3



 1    Predictuv Technologies, Inc. (“Mot.,” ECF No. 35). Specially Appearing Defendants have
 2    not filed any Oppositions to the Motion. The Court VACATES the hearing set for
 3    December 16, 2020 and takes the matters under submission without oral argument pursuant
 4    to Civil Local Rule 7.1(d)(1). After considering Mr. Alexander’s arguments and the law,
 5    the Court GRANTS the Motion to Withdraw as Counsel of Record as to the Specially
 6    Appearing Defendants, Christopher Kiel, Predictuv LLC, and Predictuv Technologies, Inc.
 7           “An attorney may not withdraw as counsel except by leave of court, and the decision
 8    to grant or deny counsel’s motion to withdraw is committed to the discretion of the trial
 9    court.” Beard v. Shuttermart of Cal., Inc., No. 07CV594WQH (NLS), 2008 WL 410694,
10    at *2 (S.D. Cal. Feb. 13, 2008) (alterations, citations, and internal quotation marks
11    omitted); see also Civ. L.R. 83.3(g)(3). “In ruling on a motion to withdraw as counsel,
12    courts consider: (1) the reasons why withdrawal is sought; (2) the prejudice withdrawal
13    may cause to other litigants; (3) the harm withdrawal might cause to the administration of
14    justice; and (4) the degree to which withdrawal will delay the resolution of the case.” Leatt
15    Corp. v. Innovative Safety Tech., LLC, No. 09-CV-1301-IEG (POR), 2010 WL 444708, at
16    *1 (S.D. Cal. Feb. 2, 2010) (citing Beard, 2008 WL 410694, at *2). Pursuant to Civil Local
17    Rule 83.3(f)(3), a motion to withdraw as counsel must be served on the adverse parties and
18    the moving counsel’s client.
19          Mr. Alexander requests withdrawal as counsel of record for the Specially Appearing
20    Defendants because of their failure to pay attorney’s fees and to communicate with Mr.
21    Alexander. (See generally Mot.) Mr. Alexander also requests the Motion to be granted
22    only as to Christopher Kiel, Predictuv LLC, and Predictuv Technologies, Inc. (collectively,
23    the “remaining Specially Appearing Defendants”), if by the time the Motion is heard, the
24    Court has granted the Motion to Substitute Counsel for The Movement Technology
25    Company, Inc., Vivien Szakacs, and Kelvin Hill. (See Mot. at 5.) On September 24, 2020,
26    Judge Battaglia granted the Motion to Substitute Counsel for The Movement Technology
27    Company, Inc., Vivien Szakacs, and Kelvin Hill. (ECF No. 40.) Accordingly, the Motion
28    is moot as to Movement Technology Company, Inc., Vivien Szakacs, and Kelvin Hill. The

                                                    2
                                                                                20-CV-611 TWR (DEB)
     Case 3:20-cv-00611-TWR-DEB Document 46 Filed 12/08/20 PageID.1061 Page 3 of 3



 1    Court therefore considers the Motion only as to the remaining Specially Appearing
 2    Defendants.
 3          Upon consideration of the relevant factors, the Court concludes that good cause
 4    exists to allow Mr. Alexander to withdraw as counsel for the remaining Specially
 5    Appearing Defendants. The Court finds that there is no basis for prejudice to the remaining
 6    Specially Appearing Defendants or to the other litigants, for harm to the administration of
 7    justice, or for delay to the resolution of the case. Mr. Alexander has also complied with
 8    the requirements of Civil Local Rule 83.3(f)(3) by providing notice of his intent to
 9    withdraw as counsel, (see Decl. of Craig P. Alexander, ECF No. 35-1 at ¶ 22–23), and
10    serving a copy of the Motion on both the remaining Specially Appearing Defendants and
11    Plaintiff. (See id. at 25; see also Mot. at 35-1.)
12          Consequently, good cause appearing, the Court GRANTS the Motion as to the
13    remaining Specially Appearing Defendants, Christopher Kiel, Predictuv LLC, and
14    Predictuv Technologies, Inc. Mr. Alexander SHALL wait a period of fourteen (14) days
15    from the electronic docketing of this Order to allow time for the remaining Specially
16    Appearing Defendants to retain new counsel. Should Mr. Christopher Kiel fail to obtain
17    new counsel within fourteen (14) days from the electronic docketing of this Order, the
18    Court SHALL DEEM him as proceeding pro se. The Court warns Predictuv LLC and
19    Predictuv Technologies, Inc. that they may appear in court only through an attorney
20    permitted to practice pursuant to Civil Local Rule 83.3. The clerk SHALL update the
21    docket to reflect withdrawal of Craig P. Alexander after fourteen (14) days from the
22    electronic docketing of this Order.
23          IT IS SO ORDERED.
24    Dated: December 8, 2020
25
26
27
28

                                                     3
                                                                               20-CV-611 TWR (DEB)
